United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-1382
                                  ___________

Melvin Leroy Tyler; Anthony Miner,        *
                                          *
             Appellants,                  *
                                          *
      v.                                  *
                                          *
Mavis T. Thompson, Clerk, 22nd            *
Circuit Court, St. Louis; Joan Moriarty, *
Judge, Division 9, 22nd Circuit Court, *
St. Louis; Timothy Wilson, Judge,         *
Division 19, 22nd Circuit Court,          * Appeal from the United States
St. Louis; Jane Geiler, Assistant Circuit * District Court for the
Attorney; Jane Darst, Assistant Circuit * Eastern District of Missouri
Attorney; Barbara Harmon; Laura           *
Harmon; Ralph Peterson; Mary              *   [UNPUBLISHED]
Peterson; Chris Peterson; Nancy           *
Kennedy; Richard Callahan; Kevin          *
Crane; Gary McConnell; Susan Land; *
Barbara Ham; Dora Schriro; Michael        *
Bowersox; John Lynch, Assistant           *
Attorney General, State of Missouri,      *
                                          *
             Appellees.                   *
                                    ___________

                         Submitted: July 27, 2000
                             Filed: August 3, 2000
                                 ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                                    ___________

PER CURIAM.

       Missouri inmates Melvin Leroy Tyler and Anthony Miner appeal from the final
judgment entered in the District Court1 for the Eastern District of Missouri denying
their motion for relief under Fed. R. Civ. P. 60(b)(6), wherein they asked the court to
vacate its prior dismissal of their 42 U.S.C. § 1983 complaint against a number of
defendants who allegedly either violated the terms of an injunction issued in a prior
action, or prevented plaintiffs from getting fair criminal and postconviction
proceedings. Having carefully reviewed the record and appellants’ submissions on
appeal, we find no abuse of discretion. See Fed. R. Civ. P. 60(b)(6) (permitting relief
from final judgment for “any other reason justifying relief”); Brooks v. Ferguson-
Florissant Sch. Dist., 113 F.3d 903, 904-05 (8th Cir. 1997) (standard of review; Rule
60(b)(6) movant must demonstrate exceptional circumstances prevented relief “through
the usual channels”). We do not reach appellants’ constitutional challenge--which were
not developed below--to 28 U.S.C. §§ 1915A and 1915(g). See Womack v. City of
Bellefontaine Neighbors, 193 F.3d 1028, 1032 (8th Cir. 1999) (declining to address
arguments first advanced on appeal). We affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
                                          -2-